Citation Nr: 1621539	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-43 858	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for renal failure, to include as secondary to service-connected headaches.
 
2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2002 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angles, California, and Lincoln, Nebraska. 

The Veteran and his mother testified at an August 2012 hearing before the undersigned Veterans' Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is associated with the claims file.

These matters were previously before the Board in October 2012, when they were remanded for additional development.  The Board finds that additional development is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the issues on appeal, the October 2012 remand directed the RO to issue a statement of the case (SOC) with respect to the issues of entitlement to an initial rating greater than 10 percent for headaches, and entitlement to service connection for hypertension.  A SOC addressing these matters was issued in January 2013.  However, the Veteran did not perfect his appeals by filing a VA Form 9, Substantive Appeal.  The Board acknowledges that the March 2016 Appellate Brief listed those issues on appeal.  Nevertheless, even if the brief was construed as statement in lieu of a VA Form 9, it was not timely, and VA has not certified the issues in question to the Board or otherwise indicated they are on appeal.  Therefore, despite the inclusion of those issues on the Appellate Brief, the Board finds that the issues of entitlement to an initial rating greater than 10 percent for headaches, and entitlement to service connection for hypertension, have not been appealed and are not currently before the Board.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of entitlement to a temporary total evaluation for renal failure has been raised July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there has not been substantial compliance with the October 2012 remand.  In pertinent part, the prior remand directed that the RO obtain all VA treatment records relating to any acquired psychiatric disorders from the Omaha VA Medical Center (VAMC) from 1994 to October 2002.  On remand, VA requested VA treatment records from January 1994 through December 1999.  Although the response from the Omaha VAMC purported to include all treatment records since 1994, the earliest records were dated in 1996.  Moreover, the response did not indicate that the records prior to 1996 were unavailable and no finding of unavailability was made.  Additionally, the March 2014 supplemental statement of the case erroneously informed the Veteran that his treatment records from 1994 through 1999 had been obtained.  Accordingly, on remand, pursuant to 38 C.F.R. § 3.159 (c)(2) (2015), the RO should again attempt to obtain and associate these records with the claims file.  If complete treatment records from the identified period are not obtained, a negative response from the Omaha VAMC should be documented in the record.  Stegall v. West, 11 Vet. App. 268 (1998).

The evidence obtained on remand also indicates that further development is warranted.  The records show that the Veteran applied for vocational rehabilitation in May 2001, and VA treatment records dated in October 2009 indicated that the Veteran was again interested in receiving VA vocational rehabilitation services.  A review of the record reflects that the Veteran's vocational rehabilitation records are not in the claims file.  Additionally, the Veteran's treatment records contain numerous notes indicating that various medical records, including dialysis notes, were scanned into VISTA.  However, the referenced VISTA records do not appear to have been associated with the virtual claims file.  Accordingly, on remand all outstanding VA treatment and VA vocational rehabilitation records must be obtained and associated with the record.

Additionally, in numerous correspondences the Veteran has asserted that his kidney failure was due to his long history of Ibuprofen 800 milligram (mg) use during and following service.  With regard to post-service ibuprofen use, the Veteran reported that he took Ibuprofen 800 mg for his service-connected headaches.  To date, the Veteran has not been provided a VA examination in connection with his service connection claim for renal failure.  However, an April 2010 VA examination report obtained in association with the Veteran's previously denied 1151 claim for renal failure, indicated that the Veteran's reported long history of nonsteroidal anti-inflammatory drugs (NSAID) may have played a role in his renal failure.  Initially, the Board notes that the April 2010 opinion is inadequate for adjudicating the claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993), (stating that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  However, as the Veteran is service-connected for headaches and the record indicates his renal failure may have been caused or aggravated by treatment for that condition, on remand, the Veteran should be provided a VA examination to determine the etiology of the Veteran's renal failure.  

Finally, with regard to the Veteran's service connection claim for an acquired psychiatric disability, subsequent to the February 2014 addendum opinion, additional evidence, including VA treatment records, service treatment records, and service personnel records, were obtained.  Accordingly, an addendum opinion is needed to address the new evidence.  Additionally, the evidence of record indicates that the Veteran's depression is related to his various ongoing health problems and chronic pain.  The Board notes that the Veteran is service-connected for headaches and has reported ongoing headaches.  Given the evidence of record, the Board finds that a secondary claim for service connection is reasonably raised by the record.  Accordingly, on remand an addendum opinion addressing the etiology of the Veteran's psychiatric disorder should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to include all inpatient treatment records or fee basis treatment.  The RO should specifically request records from the Omaha VAMC from 1994 to 1996, the Veteran's records that have been scanned into VISTA, and any VA treatment records from December 2014 to present.  All attempts to obtain these records must be documented in the claims file, to include any negative response from the Omaha VAMC.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that treatment records from 1994 to 1996 from the Omaha VAMC do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice and an opportunity to respond.

2.  Obtain and associate with the record all VA vocational rehabilitation records or determinations.

3.  Send a proper VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate a claim of secondary service connection.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his renal failure.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests or studies deemed necessary should be conducted and the results reported in detail.  After review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal failure began in service, was caused by service, or is otherwise related to service, to include his assertion that his low back pain documented during service was actually a symptom of renal failure and his assertions regarding being prescribed Ibuprofen 800 mg during service. 

b.  If the above opinion is negative, then the examiner is requested to provide an opinion as to whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's renal failure was caused or aggravated (permanently worsened beyond the natural progression of the disease) by any of the Veteran's service-connected disabilities, to include headaches or treatment for his headaches. 

In so opining, the examiner should address the June 2001 VA medication list indicated that the Veteran was prescribed Ibuprofen 800 mg, 1 tab, every 6 hours for pain.

All opinions must be accompanied by a complete rationale.  If any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided, including stating whether there is any missing evidence that would be needed in order to provide an opinion.

5.  Thereafter, request that the February 2014 VA examiner provide an addendum opinion.  If the February 2014 VA examiner is unavailable, or the examiner determines another examination is warranted, provide the Veteran with another VA examination.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.

a.  The examiner is asked to identify all psychiatric disorders found during the pendency of the appeal.

In doing so, the examiner must address the diagnoses of record, to include mood disorder, depression, major depressive disorder, depressive disorder not otherwise specified (NOS), and cognitive disorder NOS.

b.  State whether it is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service, to include the Veteran's assertions regarding the death of his wife and uncle, separation from his daughter, and his two in-service assaults. 

In so opining, the examiner should address the July 2000 VA treatment record noting inter alia "wife murdered" as an Axis IV etiologically significant psychosocial stressor and the lay statements of record regarding the Veteran's in-service and post-service psychiatric symptoms.

c.  If the above opinion is negative, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder was caused or aggravated (permanently worsened beyond the natural progression of the disease) by any of the Veteran's service-connected disabilities, to include headaches.

In so opining, the examiner should address the VA examination reports and treatment record indicating that the Veteran's depression was caused or related to his ongoing chronic medical problems and the March 2011 VA mental disorders examination report and January 2013 mental health record noting headaches as an Axis III condition which may impact the Veteran's psyche.  

6.  Thereafter, readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

